The Vice-Chancellor.
A sufficient reason why the defence of usury set up in this foreclosure suit cannot prevail is, that the defence is not sufficiently averred. The defendant, in his answer, denies “ that the principal sum mentioned with large arrears of interest,, or any interest whatever, is due and owing to the complainant; and says, that a large portion of said principal sum, to wit, the sum of $500, was exacted of the said Van Brenner by the complainant, in excess of interest allowed by law, for the loan of the remaining $5000 to the said Van Brenner, and that, therefore, the complainant is not entitled to receive the said sum of $500, or any interest upon the balance of' the said principal sum.”
No contract for the loan of money at a usurious rate, is here alleged. It does not appear when or how the $500 was exacted, or what the particulars of the transaction were. A conclusion is alleged, but no facts or circumstances are-shown from which it can be seen by the court whether the conclusion is correct.
*313The rule of pleading in such, cases is well settled, and has often been enforced in this court. Taylor v. Morris, 7 C. E. Green 612; Turrell v. Byard, ante p. 135.
It appears from the evidence, that $5000 was the principal sum advanced, and I think no satisfactory or conclusive proof appears, that any usurious contract was in Tact made, even if such contract had been fully alleged. The complainant is entitled to a decree for the above principal, with interest and costs.